UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 16, 2017 BIO-KEY INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware 001-13463 41-1741861 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 3349 Highway 138, Building A, Suite E Wall, NJ 07719 (Address of principal executive offices) (Zip Code) (732) 359-1100 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): ☐
